DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction/Election
In response to the communication received on December 7, 2021, from Amy Dunstan, the election with traverse of Group I, claims 1-6, is acknowledged. With respect to species, Applicants have elected SEQ ID NO:15. 
	The traversal is on the alleged basis that the Group II-IV claims should be examined with the elected Group I claims because all of the claims in these groups recite the limitations in Group I, and therefore are sufficiently related in structure, function, and use that there would be no undue burden in examining the inventions together. 
	Applicants’ arguments have been carefully considered bu they are not persuasive. 
	Briefly, inventions I and II are directed to related products. The invention of Group II is directed to plants, plant cells, and plant parts, which are morphologically, biochemically and physiologically different from the recombinant DNA molecules comprising the specific DNA sequences of Group I. Accordingly, each invention has a different design, mode of operation, and function. 
Inventions (i) I and (ii) III-IV are related as product(s) and process of using the product(s). In the instant case one could use the recombinant DNA molecules of Group I for in vitro protein expression, in a process completely unrelated to the invention(s) of Groups III-IV. Similarly, one could obtain processed meal, e.g., oil (commodity product from Group III) that is completely devoid of any genetic material (of Group I). As well, the plants of Group IV could be 
The restriction requirement is deemed proper and is therefore made FINAL. 	

Status of Claims
Claims 1-21 are pending in the application. 
Claims 7-21 are withdrawn from consideration for being directed to non-elected invention(s).
Claims 1-6 are examined in this Office action. 

Specification
Applicants are reminded of the proper language and format for an abstract of the disclosure.
	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
	In this case, the abstract should refer to the claimed Tripsacum dactyloides
The use of the trademark BLAST® (e.g., at page 13, paragraph 00046) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology. 
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. 
	Appropriate correction is required.

Claim Interpretation
The term “gene-regulatory activity” refers to the ability to affect the expression of an operably linked transcribable DNA molecule, for instance by affecting the transcription and/or translation of the DNA molecule (see Specification, page 8, paragraph 0030). 
Instant SEQ ID NO:15 is a 903-nucleotides-long polynucleotide that appears to be a promoter of a RCc3 gene from Tripsacum dactyloides, commonly called Eastern gamagrass (see Specification, page 26, paragraph 00083; Table 1, page 27; and see also Sequence Listing). 
Regarding claims 1-6, by “heterologous transcribable DNA molecule” (heterologous transcribable polynucleotide), it is meant that the transcribable DNA molecule is heterologous with respect to the DNA sequence; see Specification, page 3, paragraph 0006. 



Improper Markush Group	
Claims 1-6 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: claims  1-3 (and claims dependent therefrom) encompass different polynucleotide sequences which are biochemically divergent, they have no conserved structure throughout the genus other than a phosphodiester backbone, and may or may not be conferring gene-regulatory activity in all possible organisms. 
	The species lack a substantial structural feature as evidenced by the failure of the sequence searches for the elected sequence to recover non-elected sequences. For example, an attempt at BLAST® alignment of the 903-nucleotides-long SEQ ID NO:15 and the 86-nucleotides-long SEQ ID NO:20 from Saccharum officinarum did not produce any alignment with significant similarity. See below. 

    PNG
    media_image1.png
    360
    612
    media_image1.png
    Greyscale

Thus, the species of claims 1-6 do not share a substantial structural feature and a common use which flows therefrom.
            In response to this rejection, Applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-6 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.
	The claims are drawn to a recombinant DNA molecule comprising a DNA sequence with at least 85% (or at least 90%; or at least  95%) sequence identity to SEQ ID NO:15, or to a fragment of SEQ ID NO:15 that has gene-regulatory activity, which sequence is operably linked to a heterologous transcribable polynucleotide molecule; wherein the heterologous transcribable polynucleotide molecule comprises a gene of agronomic interest; and further wherein the gene of agronomic interest confers herbicide tolerance or pest resistance in plants. 
	The Specification describes the identification and cloning of regulatory elements from several monocot species including Tripsacum dactyloides, commonly called Eastern gamagrass   (page 26, paragraph 00083). The sequence set forth in SEQ ID NO:15 is described as a promoter of a RCc3 protein, P-Td.RCc3_2:1 (Id.; see also Example 1, pages 27-28, paragraph 00086, Table 1). The corresponding plasmid construct comprising SEQ ID NO:15 was named pMON264050 (page 29, Table 1).
 	Applicants describe the analysis of several regulatory elements driving GUS in transgenic corn (Example 2, pages 28-29, paragraphs 00087-00092). The average R0 GUS expression observed for each transformation was recorded and an average expression level and standard 
	Applicants have provided average GUS protein expression data in transformed corn leaf protoplasts (page 39, Table 7; see pMON264050 values), in corn root protoplasts (page 40, Table 8; see pMON264050 values), and in stably transformed corn plants (page 42, Table 9; see pMON264050 values). 
	Applicants have only reduced to practice the regulatory function of the entire polynucleotide of SEQ ID NO:15, but have not reduced to practice any one of the broadly claimed sequences or unspecified fragments thereof, which should have gene-regulatory activity. 
	With the exception of the entire length of the polynucleotide of SEQ ID NO:15, Applicants have not reduced to practice any other polynucleotide having at least 85%, at least 90%, or at least 95% identity to SEQ ID NO:15; wherein said sequences are operably linked to a heterologous transcribable molecule, and also confer gene-regulatory function.
	A written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
	Applicants broadly claim (i) a genus of all possible DNA sequence with at least 85% sequence identity to SEQ ID NO:15, and (ii) a genus of unspecified fragments of SEQ ID NO:15, which have gene-regulatory activity in all possible plants. As such, the claims encompass a huge scope of nucleic acids that share some level of homology to SEQ ID NO:15. However, Applicants do not describe a representative number of species of the broadly claimed genera of compositions that would have the required function. 
	The polynucleotide of SEQ ID NO:15 appears to be a promoter region sequence from a RCc3 gene from Tripsacum dactyloides. However, the Specification fails to identify which sequences, fragments or structures within SEQ ID NO:15 are required for the claimed function. Presumably, the sequence of SEQ ID NO:15 has some domains/motifs that are required for the claimed gene-regulatory activity. However, no binding domains/sites of any kind are identified by the Specification, and the structural features that distinguish a fragments of nucleotides that are required for retaining the gene-regulatory activity of SEQ ID NO:15 are thus not provided. 
® SEQ ID NO:15 in the GenBank produces only the following five significant alignments with SEQ ID NO:15. See below.1  


    PNG
    media_image2.png
    301
    1213
    media_image2.png
    Greyscale


Bottom of Form

	Therefore, it is unclear how (and which) of the claimed unspecified fragments of SEQ ID NO:15 could have the claimed gene-regulatory activity, and would be capable of driving the expression of a gene of agronomic interest in a plant. 
	Instant SEQ ID NO:15 is 903 nucleotides long. 
	Applicants’ exemplified species appears to be of DNA sequences having gene-regulatory activity, and comprising unspecified fragments of SEQ ID NO:15, or at least 85% identical to SEQ ID NO:15. However, Applicants have not reduced to practice a representative number of species to adequately describe the broadly claimed genus of all possible modifications of the 903-nucleotides long SEQ ID NO:15, and in all possible plants. The Specification does not provide adequate guidance with respect to biological activity, or modifying the functional activity of the claimed genus of DNA sequences; and in all transgenic plants. 
	Reducing to practice a genus of DNA sequences with all possible single nucleotide substitutions relative to the 903-nucleotides long polynucleotide of SEQ ID NO:15 would require describing and reducing to practice 3903 polynucleotide sequences. DNA sequences having 85% 903 DNA sequences would need to be described and reduced to practice. However, the instant Specification fails to provide guidance for which nucleotides of SEQ ID NO:15 can be altered and/or duplicated, and to which nucleotides, and also which nucleotides must not be changed, to maintain the gene-regulatory functional activity. The Specification also fails to provide guidance for which nucleotides can be deleted and which regions of the DNA sequence of SEQ ID NO:15 can tolerate insertions while still maintaining a gene-regulatory function. 
	Similar considerations apply to DNA sequences having 90% or 95% sequence identity to the polynucleotide of SEQ ID NO:15.
	With the exception of the full-length SEQ ID NO:15, Applicants have failed to provide evidence for any fragment (e.g., 1, 2, 5, 10, 50, 100, 500, 900 nucleotides) of SEQ ID NO:15 having gene-regulatory activity. 
	It is known in the art that the function of unspecified promoter fragments is unpredictable. For example, the intact CaMV 35S promoter confers constitutive expression upon heterologous genes in most plants; however, the promoter has a modular organization, and selected promoter domains confer tissue-specific expression; which further differ in different plant species (Benfey and Chua, 1990, The Cauliflower Mosaic Virus 35S Promoter: Combinatorial Regulation of Transcription in Plants, Science 250: 959-966; see IDS filed 08/14/2019). It is also known in the art that the function of unspecified promoter fragments is unpredictable. Furthermore, Morton et al., 2014, Paired-End Analysis of Transcription Start Sites in Arabidopsis Reveals Plant-Specific Promoter Signatures, The Plant Cell 26: 2746–2760 (see IDS filed 08/14/2019) teach that high-throughput transcription start site sequencing is necessary 
	It is also known in the art that the plant promoter (i.e., gene-regulatory) sequences are diverse and complex. The unpredictable state of the art is corroborated by the recent review article of Dutt and co-workers (Dutt et al., 2014, Temporal and spatial control of gene expression in horticultural crops, Horticulture Research 1, 14047: 1-17, at page 1 (see IDS filed 08/14/2019)). Dutt et al. describe that plant promoters are divided into two regions: a core promoter region and upstream regulatory regions. The core promoter consists of a 50–100 bp sequence adjacent to the transcription initiation site and flanking sequences, and consists of two key genetic elements: the TATA box (present in most promoters) and/or an initiator (Inr) element overlapping the transcription start site. Id. The upstream promoter regions of 1–2 kb or more contains several cis-regulatory elements that serve as the binding sites for gene-specific regulators. These include multiple cis-regulatory elements whose distribution and presence contribute to the expression pattern of that particular gene. The presence of several cis-acting elements can contribute to the complex expression profile of a particular gene and their differential combinatorial interactions with the transcription factors result in expression of the adjacent gene to be either constitutive, induced by external factors, tissue-specific or some combination of these. Id. These factors do not appear to have been adequately addressed in the instant disclosure, with respect to claimed SEQ ID NO:15.
et al., 2011, mRNA Untranslated Regions (UTRs), In: eLS, John Wiley & Sons, Ltd: Chichester, pp 1-5, at page 1, left-hand col., penultimate paragraph; see IDS filed 08/14/2019). At the time of invention it was unknown in the art how to make the instantly claimed modifications relative to SEQ ID NO:15 and retain the function of a promoter (gene-regulatory) activity, as recited in the claims.
	Therefore, neither the disclosure nor the art (e.g., GenBank) provide adequate description of the claimed DNA sequence fragments of SEQ ID NO:15 that would confer the recited gene-regulatory function. The Applicants fail to describe structural features common to the genus of claimed sequence fragments allegedly responsible for the recited function(s), e.g., how exactly (i) the myriad of possible fragments of SEQ ID NO:15, or (ii) DNA sequences with at least 85% or 90% or 95% sequence identity to SEQ ID NO:15 are causally related to the recited gene-regulatory activity. 
	Thus, the Specification fails to overcome the unpredictability of reducing to practice the large numbers of broadly claimed (i) DNA sequences with at least 85% sequence identity (or 90% or 95% sequence identity) to SEQ ID NO:15, or (ii) unspecified fragments of SEQ ID NO:15, which, when operably linked to a transcribable polynucleotide, would be able to drive its expression, as it does not provide an adequate description of the claimed genera. Hence, Applicants fail to meet the test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the correlation between the claimed sequences and fragments thereof and the recited gene-regulatory activity, it remains unclear what features or method steps are capable of performing the claimed function; the See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/ written.pdf.

Summary
Claims 1-6 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a recombinant DNA molecule comprising a DNA sequence with at least 85% (or at least 90%; or at least  95%) sequence identity to SEQ ID NO:15, or to a fragment of SEQ ID NO:15 that has gene-regulatory activity, which DNA sequence is operably linked to a heterologous transcribable polynucleotide molecule; in view of the unpredictability inherent in the claimed compositions and processes as discussed above.
No claim is allowed. 
	
Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Three sequences are from Digitaria exilis, and two sequences are from Zea mays.